Response to Arguments
Applicant’s arguments, filed 10/26/2021, with respect to claims 16, 18, 20, 22-25, and 27-30 have been fully considered and are persuasive. The rejection of claims 16, 18, 20, 22-25, and 27-30 has been withdrawn. 

EXAMINER’S AMENDMENT
The application has been amended as follows: Regarding claim 33, lines 10-11, “with the cover plate, the cover plate operative to temporarily block at least one degree of freedom” should read “with the cover plate, the grate operative to temporarily block at least one degree of freedom”. 

Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teach the combination of a gas generator for a safety system, comprising: a first part (housing defining a chamber for at least one pyrotechnic substance for producing produce gases); a second part (cover plate); a third part (diffuser); and a fourth part (grate) separate from the housing, the cover plate and the diffuser, the housing and the cover plate being friction-welded to the diffuser, the grate including: a first interface for positioning with the housing; and a second interface for positioning with the cover plate, the cover plate operative to temporarily block at least one degree of freedom between the housing and cover plate for simultaneous friction welding of the housing and cover plate to the diffuser. Although how the structure is manufactured/assembled does not teach over a prior art that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7947. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614